DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is FINAL.


Claim Objections
Claims 1, 12, and 20 are objected to because of the following informalities:

Please correct the aforementioned claims as follows:

1. A computer-implemented method for detecting system anomalies, comprising:
receiving system parameters specifying functionality of a first computing system,
	wherein the system parameters include at least:
		internal parameters[[,]] describing structural composition and functional organization of the first computing system, and
		external parameters[[,]] describing frequency and quantity of use of system resources;
querying a state model using the received system parameters to detect an anomaly within the first computing system,
	wherein the detected anomaly comprises at least one of:

		a state of the first computing system deviating from the required state and being a function of the state of an element,
		a process of an element deviating from the required state and being a time function of the state of the element,
		a process of the first computing system deviating from the required state and being a time function of the state of the first computing system,
		a state of an environment with which the first computing system is interacting, is deviating from the required state, and is described by the system parameters, or
		a process of the environment with which the first computing system is interacting, is deviating from the required state, and is described by the system parameters[[,]]; and
responsive to detecting [[an]] the anomaly in the first computing system based on the state model:
	determining a recovery method based on a recovery-method model and information about the detected anomaly, wherein the determined recovery method is configured to ensure requirements of the first computing system are met[[;]], and
	selecting, from a tool database, a third-party, system-compatible tool configured to implement the determined recovery method.

12. A system for detecting system anomalies, comprising:

a hardware processor connected to the memory device, wherein the hardware processor is configured to:
	receive system parameters specifying functionality of a first computing system,
		wherein the system parameters include at least:
			internal parameters[[,]] describing structural composition and functional organization of the first computing system, and
			external parameters[[,]] describing frequency and quantity of use of system resources;
	query the state model using the received system parameters to detect an anomaly within the first computing system,
		wherein the detected anomaly comprises at least one of:
			a state of an element deviating from a required state and being a function of the system parameters of the element,
			a state of the first computing system deviating from the required state and being a function of the state of an element,
			a process of an element deviating from the required state and being a time function of the state of the element,
			a process of the first computing system deviating from the required state and being a time function of the state of the first computing system,
first computing system is interacting, is deviating from the required state, and is described by the system parameters, or
			a process of the environment with which the first computing system is interacting, is deviating from the required state, and is described by the system parameters[[,]]; and
	responsive to detecting [[an]] the anomaly in the first computing system based on the state model:
		determining a recovery method based on the recovery-method model and information about the detected anomaly, wherein the determined recovery method is configured to ensure requirements of the first computing system are met[[;]], and
		select, from a tool database, a third-party, system-compatible tool configured to implement the determined recovery method.

20. A non-transitory computer readable medium comprising computer executable instructions for detecting system anomalies, including instructions for:
receiving system parameters specifying functionality of a first computing system,
	wherein the system parameters include at least:
		internal parameters[[,]] describing structural composition and functional organization of the first computing system, and
		external parameters[[,]] describing frequency and quantity of use of system resources;
,
	wherein the detected anomaly comprises at least one of:
		a state of an element deviating from a required state and being a function of the system parameters of the element,
		a state of the first computing system deviating from the required state and being a function of the state of an element,
		a process of an element deviating from the required state and being a time function of the state of the element,
		a process of the first computing system deviating from the required state and being a time function of the state of the first computing system,
		a state of an environment with which the first computing system is interacting, is deviating from the required state, and is described by the system parameters, or
		a process of the environment with which the first computing system is interacting, is deviating from the required state, and is described by the system parameters[[,]]; and
responsive to detecting [[an]] the anomaly in the first computing system based on the state model:
	determining a recovery method based on a recovery-method model and information about the detected anomaly, wherein the determined recovery method is configured to ensure requirements of the first computing system are met[[;]], and
.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the element" in page 2.  It is unclear as to which element is being referred to:
Claim 1: “…a state of an element deviating from a required state and being a function of the system parameters of the element,…”
Claim 1: “…a state of the first computing system deviating from the required state and being a function of the state of an element, a process of an element deviating from the required state and being a time function of the state of the element,…”

Because Claims 2-11 depend upon Claim 1, Claims 2-11 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 12 recites the limitation "the element" in page 5.  It is unclear as to which element is being referred to:
Claim 12: “…a state of an element deviating from a required state and being a function of the system parameters of the element,…”
Claim 12: “…a state of the first computing system deviating from the required state and being a function of the state of an element, a process of an element deviating from the required state and being a time function of the state of the element,…”

Because Claims 13-19 depend upon Claim 12, Claims 13-19 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.

Claim 20 recites the limitation "the element" in page 8.  It is unclear as to which element is being referred to:
Claim 20: “…a state of an element deviating from a required state and being a function of the system parameters of the element,…”
Claim 20: “…a state of the first computing system deviating from the required state and being a function of the state of an element, a process of an element deviating from the required state and being a time function of the state of the element,…”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.
	
	Claims 1, 12, and 20 recite:
receiving system parameters specifying functionality of a first computing system;…
querying a state model using the received system parameters to detect an anomaly within the first computing system…; and
responsive to detecting an anomaly in the first computing system based on the state model:
determining a recovery method based on a recovery-method model and information about the detected anomaly, wherein the determined recovery method is configured to ensure requirements of the first computing system are met; and
selecting, from a tool database, a third-party, system-compatible tool configured to implement the determined recovery method.
	The ‘receiving’ limitation in # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a memory device” (per Claim 12), “a hardware processor” (per Claim 12), and “a non-transitory computer readable medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘receiving’ encompasses a user merely receiving data.
	The remainder of the ‘receiving’ limitation is merely descriptive.
	The ‘querying’ limitation in # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a memory device” (per Claim 12), “a hardware processor” (per Claim 12), and “a non-transitory computer readable medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘querying’ encompasses the user merely checking or validating data in a model.
	The remainder of the ‘querying’ limitation is merely descriptive.

	The ‘selecting’ limitation in # 3b above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a memory device” (per Claim 12), “a hardware processor” (per Claim 12), and “a non-transitory computer readable medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘selecting’ encompasses the user merely making a selection by thinking about data.
	Claim 2 recites:
determining the recovery method based on a correspondence with the detected anomaly within the recovery-method model.
	The ‘determining’ limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a memory device” (per Claim 12), “a hardware processor” (per Claim 12), and “a non-transitory computer readable medium” (per Claim 20), nothing in the claim element 
	Claims 3, 4, 13, and 14 merely describe the determined recovery method of respective Claims 1 and 12.
	Claims 5 and 15 merely describe the requirements of respective Claims 4 and 14.
	Claims 6 and 16 recite:
wherein the determined recovery method comprises a plurality of recovery methods, and the method further comprises: selecting one of the plurality of recovery methods based on a user profile of the first computing system.
	The ‘selecting’ limitation in # 5 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a memory device” (per Claim 12), “a hardware processor” (per Claim 12), and “a non-transitory computer readable medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘selecting’ encompasses the user merely making a selection by thinking about data.
	Claims 7 and 17 merely describe the recovery-method model of respective Claims 1 and 12.
	Claims 8 and 18 recite:
wherein selecting the tool comprises querying a table in the tool database, wherein the determined recovery method is a name of the table.

	Claim 9 recites:
wherein determining the recovery method based on the recovery-method model and information about the detected anomaly further comprises: determining the recovery method based on information about the detected anomaly specifying an anomalous state of signal power degradation, wherein the determined recovery method is configured to recover signal power of a wireless network interface of the first computing system by extending a radius of effective coverage of a router of the first computing system.
	The ‘determining’ limitation in # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a memory device” (per Claim 12), “a hardware processor” (per Claim 12), and “a non-transitory computer readable medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, 
	The remainder of Claim 9 is merely descriptive of the claimed determined recovery method since the claim uses the language configured to recover.  The Examiner asserts that ‘configured to’ do X doesn’t actually mean that the claimed method is doing X.
	Claim 10 recites:
wherein determining the recovery method based on the recovery-method model and information about the detected anomaly further comprises: determining the recovery method based on information about the detected anomaly specifying an anomalous state of channel-speed degradation, wherein the determined recovery method is configured to recover a channel speed of a network connection of the first computing system by enabling hardware encryption support.
	The ‘determining’ limitation in # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a memory device” (per Claim 12), “a hardware processor” (per Claim 12), and “a non-transitory computer readable medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘determining’ encompasses the user merely thinking about data and then making a determination.
configured to recover.  The Examiner asserts that ‘configured to’ do X doesn’t actually mean that the claimed method is doing X.
	Claim 11 recites:
wherein determining the recovery method based on the recovery- method model and information about the detected anomaly further comprises: determining the recovery method based on information about the detected anomaly specifying an anomalous state of storage sector degradation, wherein the determined recovery method is configured to perform a backup operation on a non-volatile storage device of the first computing system and replace the non-volatile storage device.
	The ‘determining’ limitation in # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a memory device” (per Claim 12), “a hardware processor” (per Claim 12), and “a non-transitory computer readable medium” (per Claim 20), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘determining’ encompasses the user merely thinking about data and then making a determination.
	The remainder of Claim 11 is merely descriptive of the claimed determined recovery method since the claim uses the language configured to perform(ing)…and replace(ing).  The Examiner asserts that ‘configured to’ do X doesn’t actually mean that the claimed method is doing X.
	Claim 19 is rejected for at least the reasoning described with regards to Claims 9-11 above.
	
	This judicial exception is not integrated into a practical application.  In particular, the claims only recite these additional element:
“a memory device” (per Claim 12),
“a hardware processor” (per Claim 12), and
“a non-transitory computer readable medium” (per Claim 20).
		These elements are recited at a high-level of generality (i.e., as a generic components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception.  Accordingly, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements:
“a memory device” (per Claim 12),
“a hardware processor” (per Claim 12), and
“a non-transitory computer readable medium” (per Claim 20).

Additional consideration is given by the Examiner with regards to MPEP 2106.05(d)(II):
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)

Accordingly, Claims 1-20 are not patent eligible under 35 U.S.C. 101.


Allowable Subject Matter
Claims 1, 12, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action.
Additionally, the claim objections of Claims 1, 12, and 20 will need to be overcome.

Claims 2-11 and 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 12, and 20 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1 and 20: “…responsive to detecting an anomaly in the first computing system based on the state model:…selecting, from a tool database, a third-party, system-compatible tool configured to implement the determined recovery method.”
Claim 12: “…responsive to detecting an anomaly in the first computing system based on the state model:…select, from a tool database, a third-party, system-compatible tool configured to implement the determined recovery method.”


Response to Arguments
01/27/2021 with regards to the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered, but they are not persuasive.

With regards to Claims 1, 12, and 20, the Remarks argue that:
The Office alleges that the claims are abstract because they are directed to the abstract idea because they "cover performance of the limitation(s) in the mind."  This is incorrect because the issues addressed by the present invention are related to computer technology and mainly determine products allowing a condition to be stabilized or brought to a required state and not something that can practically be "performed in the mind."
Like Finjan, the claims recite more than a mere result of analysis of data.  Instead, they recite specific steps- querying a state model using the received system parameters to detect an anomaly within the first computing system, wherein the anomaly comprises at least one of a state of an element deviating from a required state and being a function of the system parameters of the element, a state of the system deviating from the required state and being a function of the state of an element, a process of an element deviating from the required state and being a time function of the state of the element, a process of the system deviating from the required state and being a time function of the state of the system, a state of an environment with which the system is interacting, deviating from the required state and described by the system parameters, a process of the environment with which the system is interacting, deviating from the required state and described by the system parameters; determining a recovery method based on a recovery-method model and information about the detected anomaly, and selecting, from a tool database, a third-party, system-compatible tool configured to implement the determined recovery method -that accomplish the desired result.
Even if the present claims were directed to an abstract idea, the substantive limitations (see # 2 above) contain an inventive concept.  These limitations taken alone and in combination solve a problem that is rooted in computer technology and thus probe a technology-based solution (and not an abstract-idea-based solution implemented with generic technical components in a conventional way).

However, the Examiner respectfully disagrees.

With regards to # 1 and # 2 above, the Examiner asserts that the argument of providing an inventive arrangement for accomplishing a result in the claims of the instant application, via Finjan, is not valid.  In Finjan, their claimed method employs a new kind of file that enables a computer security system to do things it could not do before.  The security profile approach allows access to be tailored for different users and ensures that threats are identified before a file reaches a user’s computer. The fact that the security profile “identifies suspicious code” allows the system to accumulate and utilize newly available, behavior-based information about potential threats.

Additionally, there is no software modification improvement (e.g. the new kind of file) found in the claims of the instant application like there is with a modified downloadable in Finjan.

	With regards to # 3 above, the Examiner asserts, with regards to his analysis in # 2 above, that the problem is not necessarily rooted in computer technology since no computer is needed.  Any computer components used are merely generic.
	As discussed above with respect to integration of the abstract idea into a practical application, the additional elements:
“a memory device” (per Claim 12),
“a hardware processor” (per Claim 12), and
“a non-transitory computer readable medium” (per Claim 20).


	For at least the reasoning provided above, Claims 1-20 remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.